Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29th, 2021 has been entered.
 
	Claims 1, and 3-22 are pending with claims 10 and 21 being amended. 

Information Disclosure Statement
	The information disclosure statement filed November 29th, 2021 has been considered by the examiner

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda Cardona Ferrer  on December 9th, 2021.



To --positioned and configured to apply a standing acoustic wave transverse to the microfluidic separation channel-- 

Allowable Subject Matter
	Claims 1, and 3-22 are allowable.
	
Independent claims 1, 10 and 22 are allowable for disclosing that the additive alters at least one of size of the target cells, size of the non-target cells, compressibility of the biofluid, compressibility of the target cells, compressibility of the non-target cells, aggregation potential of the target cells, and aggregation potential of the non-target cells, and that the additive comprises a cell activator. 
	The closest prior art of Ward (of record) discloses the use of a cell activator to acoustically separate cells. Yvert et al (US 20140069865) discloses the use of a density altering additive to aid cell separation (P0034). However there is no teaching or suggestion that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to use both of these additives in combination. In fact some references teach away from using additives due to the risk of damaging the cells (Coelho et al. US 20070269887) or effecting different measurements (Schasfoort et al, US 20070269887).
Response to Arguments
	The applicant’s argument that Ward does not anticipate the instant invention because the additive disclosed by Ward does not alter the cells in the manner recited by the instant invention is found persuasive. A Notice of Allowance is issued herewith.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653